 1 MCGREGOR W. SCOTT
   United States Attorney
 2 JUSTIN L. LEE
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700

 5 Attorneys for Plaintiff
   United States of America
 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                    CASE NO. 2:18-CR-00038-TLN
12                                  Plaintiff,    STIPULATION REGARDING EXCLUDABLE
                                                  TIME PERIODS UNDER SPEEDY TRIAL
13                           v.                   ACT; FINDINGS AND ORDER
14   DAISY GONZALEZ,                              DATE: October 17, 2019
                                                  TIME: 9:30 a.m.
15                                                COURT: Hon. Troy L. Nunley
                                    Defendant.
16

17

18                                            STIPULATION

19         Plaintiff United States of America, by and through its counsel of record, and the

20 defendant, by and through counsel of record, hereby stipulate as follows:

21         1.     By previous order, this matter was set for status on October 17, 2019.

22         2.     By this stipulation, the defendant now moves to continue the status

23 conference until November 7, 2019, and to exclude time between October 17, 2019, and

24 November 7, 2019, under Local Code T4.

25         3.     The parties agree and stipulate, and request that the Court find the

26 following:

27                a)      The government has represented that the discovery associated with

28         this case includes over 14,000 pages and several hours of recorded telephone


      STIPULATION REGARDING EXCLUDABLE TIME        1
      PERIODS UNDER SPEEDY TRIAL ACT
 1         conversations. All of this discovery has been produced directly to counsel.

 2                b)      Defense counsel desire additional time to review the discovery, conduct

 3         research into the case, to discuss the case with her client, and otherwise prepare for

 4         trial in this matter.

 5                c)      Counsel for the defendant believes that failure to grant the above-

 6         requested continuance would deny her the reasonable time necessary for effective

 7         preparation, taking into account the exercise of due diligence.

 8                d)      The government does not object to the continuance.

 9                e)      Based on the above-stated findings, the ends of justice served by

10         continuing the case as requested outweigh the interest of the public and the

11         defendant in a trial within the original date prescribed by the Speedy Trial Act.

12                f)      For the purpose of computing time under the Speedy Trial Act, 18

13         U.S.C. § 3161, et seq., within which trial must commence, the time period of

14         October 17, 2019, to November 7, 2019, inclusive, is deemed excludable pursuant to

15         18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code T4] because it results from a

16         continuance granted by the Court at defendant’s request on the basis of the Court’s

17         finding that the ends of justice served by taking such action outweigh the best

18         interest of the public and the defendant in a speedy trial.

19         4.     Nothing in this stipulation and order shall preclude a finding that other

20 provisions of the Speedy Trial Act dictate that additional time periods are excludable from

21 the period within which a trial must commence.

22         IT IS SO STIPULATED.

23

24   Dated: October 9, 2019                            MCGREGOR W. SCOTT
                                                       United States Attorney
25

26                                                     /s/ JUSTIN L. LEE
                                                       JUSTIN L. LEE
27                                                     Assistant United States Attorney
28

      STIPULATION REGARDING EXCLUDABLE TIME        2
      PERIODS UNDER SPEEDY TRIAL ACT
1    Dated: October 9, 2019                       /s/ TONI WHITE
                                                  TONI WHITE
2
                                                  (as authorized on October 9, 2019)
3                                                 Counsel for Defendant
                                                  DAISY GONZALEZ
4

5

6

7
                             [PROPOSED] FINDINGS AND ORDER
8
          IT IS SO FOUND AND ORDERED this 10 day of October, 2019.
9

10

11

12
                                             THE HONORABLE TROY L. NUNLEY
13                                           UNITED STATES DISTRICT JUDGE
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     STIPULATION REGARDING EXCLUDABLE TIME    3
     PERIODS UNDER SPEEDY TRIAL ACT
